Order, entered June 14, 1966, unanimously modified, on the law, the facts, and in the exercise of discretion, without costs or disbursements to either party, so as to give the defendant an opportunity to appear for further examination, and as so modified the order is affirmed. Such examination shall be held within 10 days from the date of the service of the copy of the order of this court, with notice of entry thereof. In view of the uncertainty with respect to which report was to be produced and how it was to be used, defendant should be given a further opportunity to comply with the order of Special Term. Settle order on notice. Concur—• Botein, P. J., Rabin, Stevens and Steuer, JJ.